Citation Nr: 0313455	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as lower back pain.


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk



INTRODUCTION

The veteran had active duty from October 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a December 2000 decision, the Board denied the veteran's 
claim for service connection for a low back pain.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2001, the Court 
vacated the Board's decision and remanded the case to the 
Board for 
consideration of a new law, Veterans Claims Assistance Act of 
2000 (VCAA),  which took effect in November 2000.  In July 
2002, the Board issued a decision denying entitlement to 
service connection for a low back disorder and indicating 
that the provisions of the VCAA had been met in this 
consideration.  The veteran again appealed the case to the 
Court.  The parties to the case filed a Joint Motion for 
Remand of the decision on the basis that the provisions of 
the VCAA pertaining to notification of information and 
evidence necessary to substantiate the claim were not met.  
In a February 2003 order, the Court granted the joint motion 
and vacated and remanded the Board's decision.


REMAND

As noted above, during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  In 
substance, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim for VA benefits.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

The record reflects that the last supplemental statement 
concerning the issue on appeal was issued in May 1999.  As 
the Court has found that VA's duties to notify and assist a 
claimant, as redefined in the VCAA, have not been fulfilled, 
the Board has no recourse but to REMAND the case to the RO 
for the following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the determination remains unfavorable 
to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




